Citation Nr: 0732767	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  06-07 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the left base of tongue claimed as trachea 
cancer as a result of herbicide exposure.

2.  Entitlement to service connection for damage to the 
saliva glands, to include as secondary to squamous cell 
carcinoma.

3.  Entitlement to service connection for damage to the taste 
buds, to include as secondary to squamous cell carcinoma.

4.  Entitlement to service connection for trouble breathing, 
to include as secondary to squamous cell carcinoma.

5.  Entitlement to service connection for shaking/tingling.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1957 and from July 1958 to June 1972.  This case 
comes to the Board of Veterans' Appeals (Board) from a 
September 2004 rating decision.  The veteran has also raised 
a claim for entitlement to service connection for tonsil 
cancer, diagnosed in April 2005 according to a March 2006 
private medical opinion and related to herbicide exposure in 
service according both to that same private medical opinion 
as well as a VA examiner in June 2006.  This claim is 
referred back to the RO for their adjudication.

The issues of entitlement to service connection for squamous 
cell carcinoma of the tongue and service connection for 
damage to the saliva glands and taste buds and trouble 
breathing, to include as secondary to squamous cell carcinoma 
of the tongue and/or tonsils are addressed in the REMAND 
portion of the decision below.




FINDING OF FACT

The veteran has submitted no evidence indicating a current 
diagnosis or disability regarding his tingling or shaking.


CONCLUSION OF LAW

The veteran does not currently have a disability concerning 
tingling or shaking that was incurred or aggravated during 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.385 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible 
for providing; 3) what part of that evidence VA will attempt 
to obtain for him; and 
4) the need to send the RO any additional evidence that 
pertains to his claim.  38 C.F.R. § 3.159.  Prior to initial 
adjudication by the RO, VA issued a complete notification 
letter in April 2004, and an additional complete notification 
letter issued in July 2004 again prior to initial 
adjudication by the RO in September 2004.  As a result of the 
timely and complete notification, VA has complied with the 
duty to notify the veteran.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, private medical records, 
and VA treatment records where relevant.  While there are VA 
treatment records outstanding, they are not claimed to be 
related to the issue at hand as the veteran testified that he 
has not sought treatment for this claim and has not been 
diagnosed regarding this claim either.  There does not appear 
to be any other evidence, VA or private, relevant to the 
claim at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claim at this time.

II.  Claims for Entitlement to Service Connection

The veteran claims that he has tingling and shaking as a 
result of service.

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304, 3.306.  To establish service connection, there 
must be: 1) a medical diagnosis of a current disability; 2) 
medical or, in certain cases, lay evidence of in-service 
occurrence of a disease or injury; and 3) medical evidence of 
a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (holding that a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail). 

The veteran's service medical records are completely silent 
regarding complaints or treatment regarding shaking or 
tingling in service.

The veteran's medical records included in the claims file 
similarly indicate no complaints or treatment regarding 
shaking or tingling since separation from service.

The veteran testified at a January 2007 Travel Board hearing 
before the undersigned judge that the symptom of shaking and 
tingling that he had experienced began before his cancer was 
first diagnosed in 2001 and has since dissipated.  The 
veteran also testified that he had sought no treatment 
regarding this condition and had not been diagnosed with 
anything as a result of this symptom.

As no medical evidence of record indicates that the veteran 
currently has a tingling or shaking disability, and a valid 
claim cannot be made without a current diagnosis of a 
disability, the veteran's claim must be denied.  Despite the 
veteran's contentions that he currently suffers from a 
disability due to tingling and shaking, there is no medical 
evidence suggesting such a diagnosis.  Since there can be no 
valid claim in the absence of competent medical evidence of 
present disability and there is no medical evidence in the 
claims folder suggesting a diagnosis of the veteran as 
currently having a disability regarding tingling and shaking, 
the veteran's claim for service connection must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the 
veteran may sincerely believe that he has a disability 
regarding tingling and shaking, as a lay person, he is not 
competent to render a medical diagnosis or etiological 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  


ORDER

Entitlement to service connection for shaking/tingling is 
denied.


REMAND

The veteran claims that the squamous cell carcinoma of the 
left base of the tongue is a result of herbicide exposure in 
service and that the damage to the saliva glands, taste buds, 
and trouble breathing are related to the treatment for this 
cancer.

The veteran may be presumed to have been exposed to 
herbicides in service as his service personnel records 
indicate service in Vietnam during the qualifying time 
period.

While the particular cancer with which the veteran has been 
diagnosed, squamous cell carcinoma of the left base of the 
tongue, is not included in the list of diseases for which the 
presumption of service connection applies, the veteran may be 
entitled to service connection on a direct basis if the 
medical evidence establishes that the veteran's cancer is 
related to his herbicide exposure in service.  The veteran 
has submitted a private medical opinion stating that the 
veteran's tonsil cancer is related to herbicide exposure in 
service and a VA examiner corroborated that theory.  Neither 
doctor addressed; however, whether the veteran's squamous 
cell carcinoma of the left base of the tongue is also related 
to herbicide exposure in service.  A VA examiner's opinion as 
to the possible nexus must be sought prior to adjudication of 
the veteran's claim.

As the remaining claims for entitlement to service 
connection, those concerning damage to the saliva glands and 
taste buds and trouble breathing, are related (see June 2006 
VA examination report) to the claim for entitlement to 
service connection for tonsil cancer and possibly related to 
the veteran's claim for entitlement to service connection for 
cancer of the tongue and those claims were, respectively, 
referred back to the RO and remanded back to the RO, the 
remaining claims must also be remanded back to the RO.

In addition, as the veteran mentioned in a Travel Board 
hearing before the undersigned judge that he received 
treatment at VA medical centers in Pensacola and Birmingham 
and those records are not in the claims file, they must be 
sought prior to adjudication of the foregoing claims.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Seek the veteran's VA treatment 
records from the VA medical centers in 
Pensacola and Birmingham.  If there are no 
records available, make a written note of 
such fact and the reason for their 
unavailability.

2.  Thereafter, schedule the veteran for a 
VA examination to determine the nature and 
etiology of the veteran's squamous cell 
carcinoma of the left base of the tongue 
or any residuals of such carcinoma.  Have 
the examiner review the veteran's claims 
file in conjunction with the examination 
and make a note of such review in the 
examination report.  Have the examiner 
conduct all necessary tests and answer the 
following questions:

	a.  Does the veteran currently have 
squamous cell carcinoma of the left 
base of the tongue or any residuals 
of former carcinoma of that area?

	b.  If so, is it at least as likely 
as not that the veteran's squamous 
cell carcinoma of the left base of 
the tongue is related to herbicide 
exposure in service?

3.  Review the examination report and if 
it is in any way inadequate return it for 
revision.

4.  Thereafter, readjudicate the claims on 
appeal and if they remain denied issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


